       Case: 3:19-cv-00023-DAS Doc #: 82 Filed: 03/19/21 1 of 1 PageID #: 1063




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

MICHAEL POWELL                                                                             PLAINTIFF

v.                                                                                  No. 3:19CV23-DAS

FRANK SHAW, ET AL.                                                                     DEFENDANTS


                           ORDER DENYING PLAINTIFF’S
                   MOTIONS [38], [47], [48], [49] TO AMEND COMPLAINT

        This matter comes before the court on the motions [38], [47], [48], [49] by the plaintiff to

amend his complaint. Although not automatic, the decision to grant or deny leave to amend a

pleading is within the sound discretion of the district court. Bloom v. Bexar County, Texas, 130 F.3d

722, 727 (5th Cir. 1997), Halbert v. City of Sherman, 33 F.3d 526, 529 (5th Cir. 1994). A party may

amend a pleading as a matter of course within “21 days after service of a responsive pleading.” Fed.

R. Civ. P. 15(a)(1)(B). In this case, the various motions [38], [47], [48], [49] to amend were filed long

after the defendants’ July 1, 2019, answer. In addition, the amendments largely seek to add two

defendants and an unrelated claim. For these reasons, the motions [38], [47], [48], [49] are not well

taken and are DENIED.

        SO ORDERED, this, the 18th day of March, 2021.


                                                        /s/ David A. Sanders
                                                        DAVID A. SANDERS
                                                        UNITED STATES MAGISTRATE JUDGE
